469 S.E.2d 188 (1996)
266 Ga. 638
HOBSON
v.
The STATE.
No. S96A0777.
Supreme Court of Georgia.
April 29, 1996.
*189 James D. Hobson, Oglethorpe, pro se.
J. Tom Morgan, Dist. Atty., Barbara B. Conroy, Sr. Asst. Atty. Gen., Decatur, Michael J. Bowers, Atty. Gen., Dept. of Law, Atlanta, for the State.
CARLEY, Justice.
James D. Hobson was tried before a jury and found guilty of malice murder. He appeals from the judgment of conviction and sentence of life imprisonment entered by the trial court on the jury's guilty verdict.[1]
1. Hobson shot the victim during an argument over a coat which Hobson had bought from the victim. Two eyewitnesses testified that they saw no aggressive behavior on the part of the victim. From the evidence, a rational trier of fact was authorized to find proof, beyond a reasonable doubt, of Hobson's guilt of malice murder. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Bennett v. State, 265 Ga. 38, 39(1), 453 S.E.2d 458 (1995); Kitchen v. State, 263 Ga. 629, 630(2), 436 S.E.2d 645 (1993); Wiseman v. State, 249 Ga. 559, 560(1), 292 S.E.2d 670 (1982).
2. Hobson moved for a continuance so that he could hire counsel to represent him during trial. Hobson enumerates as error the denial of this motion. A review of the record reveals that the case had been pending for some time, Hobson had already dismissed his private attorney, and the motion for continuance was not made until after the jury was selected, at which time Hobson made vague complaints about his court-appointed attorney. Under the circumstances, the trial court was authorized to conclude that Hobson was attempting to use the discharge and employment of other counsel as a dilatory tactic, which was "the functional equivalent of a knowing and voluntary waiver of appointed counsel. In such instances, the trial court may proceed to trial with the defendant representing himself. [Cit.]" Staples v. State, 209 Ga.App. 802, 804(3), 434 S.E.2d 757 (1993). See also Adams v. State, 210 Ga.App. 151, 153(1), 435 S.E.2d 514 (1993); Jefferson v. State, 209 Ga.App. 859, 434 S.E.2d 814 (1993); Tillman v. State, 184 Ga.App. 210, 211(2), 361 S.E.2d 66 (1987). Fulfilling its important responsibility in this area, the trial court fully apprised Hobson of the dangers of self-representation. Staples v. State, supra at 804(3), 434 S.E.2d 757. *190 After Hobson represented himself for a short time, the trial court did not err in permitting appointed counsel to resume representation pursuant to Hobson's own request.
3. When giving a recharge on the definitions of the offenses to be considered by the jury, pursuant to its request, the trial court did not abuse its discretion by not also recharging on self-defense and accident. Appling v. State, 256 Ga. 36, 38(2), 343 S.E.2d 684 (1986); Williams v. State, 249 Ga. 6, 9(6), 287 S.E.2d 31 (1982).
4. This court will not consider other alleged errors argued in Hobson's brief, but not included in the enumerations of error. Doss v. State, 262 Ga. 499, 500(1), 422 S.E.2d 185 (1992).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The homicide occurred on December 26, 1993 and Hobson was indicted on March 15, 1994. The guilty verdict was returned on July 21, 1994 and the judgment of conviction and life sentence also were entered on that day. Felder's motion for new trial was filed on August 22, 1994 and denied on September 14, 1995. His notice of appeal was filed on October 6, 1995 and the case then was docketed in this court on February 1, 1996. On March 25, 1996, the appeal was submitted for decision.